DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1, line 4 delete “tad” and insert therein - - and - - for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the second adhesive region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the second adhesive region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the third adhesive region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the elasticated front waist panel material and the elasticated rear waist panel material” in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the second front panel adhesive region and the second rear panel adhesive region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the front waist panel waist elastomeric strands” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the second adhesive region” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. Patent Application Publication 2013/0255861).

Regarding claim 2, Schneider teaches bonding the elasticated first waist panel material to the elasticated second waist panel material (Paragraphs 0101-0102).
Regarding claim 3, Schneider teaches applying the first adhesive (504C) continuously to at least one of the plurality of elastomeric strands (170) (Paragraph 0090), and wherein the elasticated first waist panel material further comprises third adhesive regions (of 405 comprising 170 and of 403 comprising 170) comprising the first continuous substrate material, the second continuous substrate material, at least one of the plurality of elastomeric strands, and the continuously applied first adhesive but not the second adhesive (Figure 5B3).
Regarding claim 4, Schneider teaches the at least one of the plurality of elastomeric strands (170) having the first adhesive continuously applied forms at least a portion of a front waistband of the absorbent article and is located closer to the front waist edge of the absorbent article than any of the plurality of elastomeric strands (172) having the first adhesive intermittently applied (Figure 2A).
Regarding claim 5, Schneider teaches the absorbent insert is coupled to the elasticated first waist panel material such that the absorbent body (142) overlaps a/the second adhesive region (of 403 
Regarding claim 6, Schneider teaches the absorbent insert is coupled to the elasticated first waist panel material such that the absorbent body (142) overlaps a/the second adhesive region (of 403 comprising severed 172) but does not overlap a/the third adhesive region (of 405 comprising 170 and of 403 comprising 170) (Figure 2B).  
Regarding claim 8, the second adhesive laminates the first continuous substrate material and the second continuous substrate material so that the second adhesive is a laminating adhesive.
Regarding claim 9, Schneider teaches forming the elasticated second waist panel material comprises the steps of forming the elasticated first waist panel material (Figure 4).
Regarding claim 10, Schneider teaches a method for assembling an absorbent article, the absorbent article comprising a chassis comprising a front waist region (116) having a front waist edge (107a), a rear waist region (119) having a rear waist edge (109a), and a crotch region (119) disposed 
Regarding claim 11, Schneider teaches the absorbent insert is coupled to the elasticated front waist panel such that the absorbent body (142) overlaps a/the second front panel adhesive region and a/the second rear panel adhesive region.
Regarding claim 12, Schneider teaches applying one of the first adhesive and the second adhesive (504C of the first adhesive) continuously to at least one of the front waist panel waist elastomeric strands (170).  
Regarding claim 13, Schneider teaches severing at least one of the front waist panel elastomeric strands (172) at a location within a/the second adhesive region of the front waist panel material; and severing at least one of the rear waist panel elastomeric strands (172) at a location within a/the second adhesive region of the rear waist panel material (Figure 5C3 and Paragraph 0089).
Regarding claim 14, Schneider teaches the second front waist panel material and the first front waist panel material comprise the same web of material (Paragraphs 0057 and 0084).  
Regarding claim 15, Schneider teaches bonding the elasticated front waist panel to the elasticated rear waist panel (Paragraphs 0101-0102).  
Regarding claim 16, Schneider teaches the first adhesive is different than, i.e. distinct from, the second adhesive.  

Regarding claim 19, Schneider teaches the absorbent insert coupled to the elasticated first waist panel and the elasticated second waist panel (Figure 1) so that a single web (backsheet 136 of the absorbent insert) extends between the webs (162) of the front waist panel and the rear waist panel forming the front panel garment facing web and the rear panel garment facing web.
Regarding claim 20, Schneider teaches the absorbent body (142) of the absorbent insert overlaps the second front panel adhesive region but not the first front panel adhesive region and the second rear panel adhesive region but not the first rear panel adhesive region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Gibbs et al. (U.S. Patent Application Publication 2003/0153894).  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Gibbs and optionally further Hahn et al. (U.S. Patent Application Publication 2016/0137450)
Schneider is described above in full detail.  Schneider does not require any particular first and/or second adhesive (the following rejection is also made as an alternative rejection regarding claims 8 and 16).  Conventional adhesive in the art for adhering elastomeric strands (i.e. the first adhesive in Schneider) is elastic adhesive as such is also elastic as evidenced by Gibbs (Paragraphs 0050 and 0051) and further conventional adhesive for adhering the garment facing substrate material and the body facing substrate material (i.e. the second adhesive in Schneider) is construction adhesive as also evidenced by Gibbs (Paragraph 0046) considered laminating adhesive and a different material .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Ukegawa (U.S. Patent 7,972,459).
Schneider is described above in full detail.  The following alternative rejection is made for claim 19.  Schneider teaches the absorbent article is assembled from a front panel garment facing web separated from a rear panel garment facing web without teaching away from assembling using a single web/without separating (Paragraph 0088).  It is well understood by one of ordinary skill in the art to assemble the absorbent article wherein the front panel garment facing web (5) and the rear panel garment facing web (5) are a single (not separated) web (101) as evidenced by Ukegawa (Figures 1 and 6 and Column 9, lines 17-48 and Column 11, lines 4-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the absorbent article taught by Schneider comprise a single web extends between the front waist panel and the rear waist panel forming the front panel garment facing web and the rear panel garment facing web as a simple substitution of one known web(s) to assemble the absorbent article for another to yield predictable results as evidenced by Ukegawa.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746